Citation Nr: 1112316	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for a heart disorder, claimed as chest pain.

2.  Entitlement to service connection for a heart disorder, claimed as chest pain

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1984 through December 1987, and from January 2003 through January 2007, with additional periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to service connection for a heart disorder, on the merits, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 2002 denied service connection for chest pain.

2.  In June 2010, the Veteran provided competent testimony indicating that he first experienced chest pain during service.

3.  The evidence associated with the claims file subsequent to the June 2002 rating decision, by itself, or in conjunction with the previously submitted evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which denied service connection for chest pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence having been submitted, the claim of entitlement to service connection for a heart disorder, claimed as chest pain, is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  With regard to this aspect of the Veteran's claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran is seeking to reopen his claim for entitlement to service connection for chest pain.  A claim that has been denied, and not appealed, will not be reopened and considered on the same factual basis.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  In this case, the Veteran was denied service connection for chest pain by way of the June 2002 rating decision.  The Veteran did not appeal the denial, and thus, the June 2002 rating decision is final.  The Veteran submitted a statement in September 2005 attempting to reopen the claim.

The exception to the rule of finality provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, the specified bases for the last final disallowance must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance.  Id.

In this case, the claim was originally denied due to the absence of evidence showing a permanent residual or chronic disability that manifested during service or in the year following separation from service.  The RO observed the post-service treatment for checks pain within one year of service, but noted no residuals as the basis for the denial.  See June 2002 rating decision.  Since the denial, which was not appealed, relevant evidence has been added to the claims folder.  In particular, the Veteran provided hearing testimony before the BVA in July 2010.  He testified under oath that he experienced chest pain during his active service, and it was suggested that it was due to stress, so he sought no treatment.  See Hearing Transcript at page 18.  

The Veteran can attest to factual matters of which he had first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's testimony specifically addresses the basis of the last prior final decision with regard to his claim.  It establishes an in-service incurrence of chest pain.  The evidence thereby relates to an unestablished fact necessary to substantiate the claim, and because this evidence was not in the claims folder at the time of the June 2002 rating decision, it is both new and material to the claim.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a heart disorder, claimed as chest pain, is reopened, and to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for a heart disorder, claimed as chest pain, the Board's review of that claim, and the claim for service connection for sleep apnea, discloses a need for additional development prior to further appellate review.  In this regard, the Board finds that the need for a VA examination has been demonstrated in this case.

The VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  According to McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualified, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); 38 C.F.R. §3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 
20 Vet. App. at 83.

In this case, the Veteran has provided lay testimony of in-service chest pain, and the medical evidence of record shows treatment relating to chest pain close in time with the Veteran's service.  To date, however, there has been no VA examination to assess the nature of any current disability related to chest pain, or to assess its etiology.  Also, with regard to the Veteran's sleep apnea, the Veteran's medical records show a current diagnosis of obstructive sleep apnea.  A review of his service treatment records reveals that during service, in June 1997, he reported not sleeping well.  Also, in 1999, the Veteran underwent septoplasty and functional endoscopic sinus surgery to treat bilateral ethmoid chronic sinusitis and nasal polyposis with airway obstruction.  The Veteran has not been afforded a VA examination to assess the etiology of his sleep apnea, to include whether the current diagnosis is causally connected to either of these in-service symptoms, or is otherwise shown to have initially manifested during service.

The Board is not competent to opine as to whether the current symptoms are related to the in-service treatment.  It cannot be assumed that they are the same, and the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); 
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, there is insufficient medical evidence on file for the Board to make a decision on either of the issues on appeal.  As such, a remand is required.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Afford the Veteran the appropriate VA examination to assess the nature and etiology of any heart disorder, claimed chest pain.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether the Veteran currently has a heart disorder, and if so, whether is it more likely than not (i.e., probability greater than 50 percent)), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's disability is causally or etiologically related to service, including the chest pain the Veteran reports he experienced during service.  In doing so the examiner should discuss the Veteran's lay statements and testimony regarding the chest pain he reports he experienced during service and whether it was reflective of, or a manifestation of any heart disorder that may now be present.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

2.  Afford the Veteran the appropriate VA examination to assess the nature and etiology of any sleep apnea that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to whether the Veteran currently has sleep apnea, and if so, whether is it more likely than not (i.e., probability greater than 50 percent)), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's disability is causally or etiologically related to service, including any respiratory symptomatology shown during service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


